ON REHEARING
PER CURIAM.
The trial court’s determination that the habitual violent felony offender statute is constitutional is AFFIRMED. Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990); Roberts v. State, 559 So.2d 289 (Fla. 2d DCA), dismissed, 564 So.2d 488 (Fla.1990); King v. State, 557 So.2d 899 (Fla. 5th DCA), review denied, 564 So.2d 1086 (Fla.1990). See also Barber v. State, 564 So.2d 1169 (Fla. 1st DCA 1990), construing section 775.084, Florida Statutes (1987).
The sentence is REVERSED and the case REMANDED to the trial court to conform the written sentences to the trial judge’s oral pronouncements.
ERVIN, BOOTH and BARFIELD, JJ., concur.